Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 1 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 2 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 3 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 4 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 5 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 6 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 7 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 8 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 9 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 10 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 11 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 12 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 13 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 14 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 15 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 16 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 17 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 18 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 19 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 20 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 21 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 22 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 23 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 24 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 25 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 26 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 27 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 28 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 29 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 30 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 31 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 32 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 33 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 34 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 35 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 36 of 40
Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 37 of 40
                                               Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 38 of 40
    J<,44 (R,·, 09'!9)                         tJI~A
                                                  \.\c( t, " .                                                   WIL COVER SHEET                                                                    c;>O~v- (.p;)l,


'
    !'le JS 44 ' " ii cover sheet ,ind tht· mfoni1at10Qf                  e,t. er r:rtact• nor supplement the !ihng and serv,ce of pleading, or other papers as requ,rcd by ta,v, ex('ept as
    pr<" 1ded by local rules of rnurt l h,~ form, appro,ed l)) t11e Judie ,al ( 011,erence of the Cmted <;1ates ,n S<1>Iember 1974, ,s require for the use of the Clerk of Coiirt for the
    purpose of 1011,atmg tile CIVIi docket sheet rsn IVSTRU l/(}V\ 0\ "f)(1 P4Gf OF Till~ I-ORM J

    I. (a) PLAINTIFFS                                                                                                                                DEFENDANTS
     Valene Yeager                                                                                                                                 Gamestop Corporation and Home Depot USA

            (b)                                                                                                                                      County of Res,den,·~ ot f 11,t Lmed Defendant
                                                                                                                                                                                                (IN/~      PI✓1/\1JfFC-1SE.SO                    LY,
                                                                                                                                                     MlH          :, Ll\"-DCO'-l>[M'-1\ 110¾ CASL!. LISI' T·ll LOCI\ Tl( r-,, Of
                                                                                                                                                                   lHt lRI\CTOl ll\';[)!"1VOLV!D

            (c)         A1tprijcy~Jf'1qn ,Vo'!lf   A<ld;·es.,    (l'IJJ..1.<1       'l'P•IJJ(II                                                       Atton1cvs rf/ X.1101'1 nJ
     Regfna M Mcilvaine. t:squIre. LUWI   AL (x ABRAMS, 555 City L,ne                                                                              Melissa lang for Gamestop
     Avenue. Ste 500. Bala Cynwyd. PA 19004. (6!0)667-7511                                                                                         Kenneth Dubrow for   me Depot


     II. BASIS OF JURISDICTION tPta<ean                                            X In     o,,,Ba, Ont;,                           III. C[TIZENSHlP                                                    IPAL PARTIES /'Pta,·e an                 X' 111 One Bmjrir P1a11>1i
                                                                                                                                                (For D11,,e1 ~u,- ( as£,                                                            and One Bat for DtiendmHJ
    :1 l            L   '> (,nvernme-,u
                         P1a1nt1fl
                                                       (I l        Foocral Que,n,,n
                                                                      ft S C,o,,wnmem Voro Pa,r>J                                        C tn7Cn of This Srarc                                                  lncorponttcd or Pnn, 1pal P:ai;:f.'
                                                                                                                                                                                                                                                         PTf'
                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                  D
                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                  of Busrness In This ~tate

                    L S Oovvn111·u..•m                               ·,vcr~Jty                                                           C1ttzcn of A.nother '-;tare                              <"J     2     1ncorpori.1rcd and PtttlC'tpal Plm.·e                          ., s
                         ()~fC'nl.lant                                1fod1.ca1c C,1,ze11sh,p of Pu,1u__s ,n /lt-m 1//J                                                                                              of Business ln i\norher ScJtc

                                                                                                                                         (. 1tuen or 5Jhjcct of a                 .,      1        '.1          f ore1gn \iatton                                               .,    6
                                                                                                                                             Foreign (oun
     IV. NATLRE OF SU                                                                                                                                                                              C:,ck here for· Nature of5u,t Code Descn t,ons
                         CON'RACT                                                                                                                                          LTY

    .,.,
     7      l ;Q IJ1.~\.l<"l\n\.i.
            I ~0
               Manna
                                                          Pf.RSO"<AL l"<JL RY
                                                     7 l 10 A,.-p!anc
                                                                                                        PE.RSO!\AL l'li,ILRY
                                                                                               rJ JoS Personal : "Jury •
                                                                                                                                         ::J o2S Dn,g Rclat,•d \e•zure
                                                                                                                                                  of Prop,•rty 21 l, SC RR i
                                                                                                                                                                                         '.7 4?2 Appc•I .!~ t:<.( 15~
                                                                                                                                                                                         :J 421 W ,thdrawal
                                                                                                                                                                                                                                                 1 17' lal:1< Cia,n,s A.,·t
                                                                                                                                                                                                                                                 '1 176 Qi,, lain , JI l, SC
    .,, : 30 M11,~--r A,t
        140 '\cgot1abrc JnstnnneM
                                                     ""J l 15 A1rp!anc Produu
                                                            L1ab1hty                              ('J
                                                                                                             Product L1ab1:,1v
                                                                                                        )6 7 Health ( are,
                                                                                                                                         ::J 6'l00thor                                                   28 l,SC 157                                          l'J9iall
                                                                                                                                                                                                                                                 "1 400 Sta<o Rcapp,,rt1onmen1
        150 Rcc·ove,ry ot Overpaymc1H                '1 320 '\\sault l ,be! &                                Phannac-run1.,a1                                                           l--.p"""""""'""''""=""'T"'s"""--11 4~ OAm, tn.1~r
    .,         & f nfi."'lrtem\,·nt of fodgmcnr
        : c. 1 ~1edic arc .l\.("t
                                                               S!\tn<ll•r
                                                     '.J ; 10 I e era! l mployers
                                                                                                             Pc:r~onai lnJury
                                                                                                             Product L,ab>hry
                                                                                                                                                                                         ;J 810 C'opynglus
                                                                                                                                                                                         '.7 SJO Patem
                                                                                                                                                                                                                                                 ;1 4 '\() Bari.ks and Ban.long
                                                                                                                                                                                                                                                 1 4i0 Comms'l't<
     -, 1"1 R('t'ovet)' of Dcfotdk'd                           Lrb1lity                           ::J )~R l\<bCSIOS Personal                                                             '.7 8)S Paten< Abbrc'1at<·<\                            7 460       Dc·port•t•<>n
              '.ttudent Lvans                        ::-J ;40 Ma ,ne                                       injury Proctuc-t                                                                      'JC\\- Dn,g Applicanoo                          ::-1 4 70 Rackcu;-t.·r lotl1,.1t:nced anti
              <1:.. x, lulles \ ctcrans)             ., 345 Ma i11c Pro(luct                               l1ab1lity                                                                     ~ 840 l'radt:·in.:trk                                              ( omlpt Organtlartons
     :, ! "'3 K.('l ovcry of Ovc:·rpa) lt.;;Ol
              of Y \.'t\!ra,, ~ Be-nef t             .,                                           j
                                                                                                     Pf.R'>ONAI. PROPERTY
                                                                                                      ,\70Othodraud
                                                                                                                                        t:::::::Ji;;~~~~[:::::::~~J]Sii~::]i;1~~~Sl);E:;:~~~:i5~::::::i:::, 4RO C onsnrn,•r ( .rcd,t
                                                                                                                                         j :·Ofa,rlabor$r,tnda.-ds        '1 k61 HIA11J95tl)                    (!S\'.',C 168• or 169~1
     -, 160 <,,ock11oldcr, StM~                      7                                            n \7J Truth,., Lending                           A,,t                                  :'.1   862 Blad<. Lung (9,HJ                                              :J 485 T\!'k:ph1m~ C-onsun1c:r

     .,.,
     j 190 Othe• ( omract
        19°' C onrracr P1·octm.r l 1a
                                                                                                  ::, )80 O,h,-r Pe,so11al
                                                                                                          Property l)a,11agc
                                                                                                                                         '.J   •~o Labor Management
                                                                                                                                                Rclat,ons
                                                                                                                                                                                         :J
                                                                                                                                                                                         '.J
                                                                                                                                                                                                g6) [)i\llC'DI\\\\, C405(g)J
                                                                                                                                                                                                X().I <,<,1 D J,rlc XVI
                                                                                                                                                                                                                                                                              Pn><c<11on Acr
                                                                                                                                                                                                                                                                   '.J 490 ( Jbl"' '>Jt r V
            : 1.)6 I raJ)\. ht~c                                                                  ('J 185 P.-operry Damage               '1 740 Rai1v.1" Labor A,·,                      ::,    ~65 RSl 1405(g)J                                                   '.'.J ~.50 <.ewnnc&Comniodl(•C.~'
                                                                                                          Product l.-mb,·,ty             1 751 Fam,ly and Medical                                                                                                             f,xchangc
                                                                                                                                                   I. eave /\ct                         1--,,==,,..,.,,..,=..,.,.==,,--1 '.7 890 Orhcr <;u,nuory Acuons
    .__~R:,:E:,.,A..:.l::.·.:.P.:,R,_O,.P..,E"',R::.·.._r..:.Y_~.+--~:,,..====---1-.:.l'.:.R:.I.S0.._1"_,E,.R:..:.PEi=.._IT_I_O._N,.:S"--l;J 790 Other L.abor l ,r,i;a11vn              1--:.F.aaEa::D;.:.E..,,,R,.A,aal:.::,,.:,T.:.A::.X""""SU,.'.:.IT'S._,._--I ·, X<JI Agnculrura: Acts
     '.1    ~ 1()   l..a<1d (ondcrnnor.,on                         Jthcr C,v,1 R,ghts                 Habeas Corpus.                     "1 791 fmploycc Rettreinem                        '.J ~ 70 Taxes <l, ', Pla10t1tl                                         :J 89.l fm,ronnwntal Manera
     ., .?ZO Fon.;"doswr'-                                      I Votulb                          :"l 463 Afo.m Dccamcc                            l11come 'iCC'unl) A,·r                                 or Defendant)                                            '.1 895 frerd01n ciflnfonnal10n
    1 HO Rent l..:a,c &. fJixtincnr                  1 442 f.mpioyrnenr                           "1 ,:o M-,nonsio vacate                                                                  '1 R711R<; flnrd Party                                                             l\cr
    J .!40 Torts ti..1 Land                          J 44~ Housing,                                       SentCJ.l(<."                                                                                    ;!6 t <;C 7609                                           1 ~()6 Arb1tral11,.1J1
    J 245 Tort P,·octucr L.1ah1hry                               Accomrnodanons                   ;J 5'30 Oc'oeral                                                                                                                               ., ~rn9 AJinm1Mratfvc Pri.)1.-..."dur~
    '1 290 ,\'.I Orhcr Rral Propi;"rt)'              :, 445 Amer \;,dl)isab1lJt1es                ~     5 3,'5 Dearh Pcnah)'                   IMJ\UG                                                                                                    A\.t'R~'\-1('\.\ Jr J\pp..:a· l,t
                                                            hnployincm                                  Other                            , 462 "-laturalu..arion A.ppliC"ah<U)                                                                           Ag\n(y Dcc1:-.ion
                                                     :1 446 Amer .,,:l)isaod,t1e,,                n     540 Mandamus & Other             1 465 Oth,:r Inumgrat,on                                                                                1 950 l 0,.,1,nrnonahl} of
                                                                 Oth~r                            n     550 C1'\fll R.1ghrs                        Acrams                                                                                                <;tare- C..raturrs
                                                     ., 448 f ,duc·ahOD                           ~     'S 5-5 Prism1 c01,d1th)ll
                                                                                                  :, ~60 C1\'11 Dc.ti'..lmi:e
                                                                                                            f ond1t1ons of
                                                                                                            Confinement

    V. ORIGIN                        tPtan'M    " ,n Om~ 80.1 On/1<J
    JI              Ong,nal               ~2 Removed from                                     Remanded fron,                        '.J 4 Rcm,ratect or           7 5 Transforred from                           7 6 Mtdt1d1striu                                :'.'J 8 Mul1td1~tn,t
                    Proc"~cd1r.!2"              Stato Coun                                    Appt'llate Coui1                            Reopene,1                        Another 0,&mo                             l 1tlgM1on ·                                          L1!1gatwn •
                                                                                                                                                                           f\pet'•/)I                                        Trans for                                    D,rl'ct [ ,le
                                                           Cne the t.; S (         1'11!   <itatute under        whJCh    you are filinl! rOo not £ire 111nsdictwnal statme,t un/e.u dtl'er'-tfJ'J
                                                            28 USC Seeton 1332 (a)(1)                                                      •


    VII. REQt;ESTED IN    :7                                         CHl (Kn  nm, l'i A CLASS ACIIO!'i                                         01':"'lA!'iO $                                              ( HLCK 'r l Sonly ,f den and~                              m co,nplamt
         COMPLAINT:                                                  t;ND!.RRUL[23 FRCvP                                                         75.000 00                                                 Jl:RY DE\lA,1\0•                              )( Y ,                7No

    VIII. RELATED CASE(S)
          IF ANY                                                                                                                                                                                DOCK1 I "-UMBlR
    [)All
     02/03/2020
    ~OR OFF'IC £ LSE O"<l. Y

            RLCl        11'1   #                AMOLVI                                                      APPL 'r [I',(, If P                                     Jl,DO!                                                   ~A.(, JUK,t
                          Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 39 of 40
                                                          UNITED STATES DISTRICT COURT

                               II                   FOR THE EASTERN DlSTRICT OF PENNSYLVANIA

                                                                        DESJGNA TJON FORM
                                                                                                                                       20                  626
                    (toV,r 'sl>~,i,,r,          se plamtiff 10 md1care the categol"),· of the case for rhe puipo•e of a•st{<nmenr w the appropnate calendar,
                        ti "'t.i ...
Address of Plamtlff                                        2666 E. Tioga Street, Philadelphia, PA 19134

Address of Defendant·                                        625 Westport Parkway, Grapevine, TX 76051

Place of Accident. Incident or Transaction                                                          Philadelphia, PA


RELATED CASE, IFANY:

Case Number                                                   Judge _ _ _ _ _ _ _ _ _ _ _ _ __                             Date Termmated     ----
Civil cases arc deemed related when Yes 1s answered to any of the followmg questions

      ls th1~ case related to property included m an earlier numbered suit pendmg or Wlthm one year
      previously tennmated action m this court'>
                                                                                                                              YesD                   No   •
2    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit
     pending or wnhm one year prevwusly tennmated action 111 tlus court'>
                                                                                                                              YesD                   ;',OD
     Does this case nwolvc the vahd1ty or mfnngement of a patent already m suit or any earher
     numbered case pcndmg or w1thm one year previously tenn1nated action of this court'>
                                                                                                                              YesD                   ~o   •
4     Is th1~ case a second or successive habeas corpus. so ,al security appeal, or prose civil rights
      case filed by the same 111d1Y1dual"
                                                                                                                              YesD                   No   •
l cernfy that. to my knowledge, the w,thm case                                related to any case now pend mg or w1thm one year prev1ou;ly termmated actrnn               111
th1, court except as noted above
DATE      02/03/2020                                                                                                                          ~8482
                                                                                                                                         41tomer ID   11 (if apphcableJ



C[VJL: (Place 11   ,/   in one category only)

A.         Federal Question Ca,,es:                                                       B.   mversity Jurisdicrion Cases:


B     I   lndemrnty Contract. Manne Contract, and All Other Contracts
                                                                                         •     I     Insurance Contract and Other Contracts

••
      2   FELA
      3 Jones Act-Personal lnJury
          Ant,trw,t
                                                                                         B     2
                                                                                               3
                                                                                                     Airplane Personal lnJury
                                                                                                     Assall-lt, Defamation
                                                                                                     Marine Personal h1Jury


                                                                                   (jl
      4
                                                                                                                                            T • d F II
  B   5 Patent
      6   Labor-Management Relations                                                           6
                                                                                                     Motor Vehicle Personal lnJury
                                                                                                     Other Personal lnJury rPlea,npeo/), __ ~~~ __a__
 ••   7
      8
          Civil Rights
          Habeas Corpus
                                                                                               7
                                                                                               8
                                                                                                     Products L1ab1hty
                                                                                                     Products L1ab1hty - Asbestos
          Secunt1es Act(s) Cases                                                                     All other Diversity Cases
B     9
      10 Social Secunty Review Cases
                                                                                               9
                                                                                                     rPlea<e spel'l(}J

•     I I All other Federal Question Case~
           (Plea.,e speu/iJ



                                                                        ARBITRATION CERTIFICATJO;';
                                                rThe effect of tl11s, emficat,011 ,s to remm•e the case from e/1g,h1btc for arh,tra/1011.}

          Melissa Lang. Esquire                          . counsel of record or pro se plamt,ff do hereby certify


           Pursuant to Local Civil Rule 53 2, § 3{c) (2). that to the best ofmy knowledge and belief, the damages recoverable m this civil action CB!;e
           exceed the sum of SI 50.000 00 exclusive ofmterest and costs
           Relief other than monetary damages 1s sought
                                                                                                                                             Ff 8 - 3 202D
           2/03/2020                                                                                                                          48482
                                                                                                                                         Auome} ID    # (1/ appltcanleJ


!-.OT[ A 1na: de no,o w,il be a tr1dl by Jury only ,t there hru, been comp:,anc·e with FR C P 38
            Case 2:20-cv-00626-NIQA Document 1 Filed 02/03/20 Page 40 of 40
                         IN THE UNITED STATES DISTRICT COL'RT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                    CASE MANAGEMENT TRACK DESIGNATION FOR\1


VALERIE YEAGER                                                 CIVIL ACTION

                                                               NO.
       V.
                                                                      20           62 8 •
GAMESTOP CORPORATION and
HOME DEPOT USA


In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plain!iff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the
track to which that defendant believes the case should be assigned.


SELECT ONE OF THE .FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus B Cases brought under 28 C.S.C.      1
                                                           2241 through ' 2255.                      ( )

(b) Social Security B Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   (   )

(c) Arbitration B Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos B Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management B Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard :Vtanagement B Cases that do not fall into any one of the other tracks.

02/03/~020
Date
                       Meli~sa Lang, Esquir~
                       A ttomey-at-Iaw
                                                     Q?!.Tlestop Corporation
                                                     Attorney for Defendant
                                                                                                  C)
(ll~}_ 963-2454       (/4lli_~57-0999                 melissa.lang@.sweeneyfrrm com
Telephone             FAX ~umber                      E-Mail Address

(Civ. 660) 10/02

                                                                                       FEB -3 2020
